                                 UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF MISSOURI

                                      COURTROOM MINUTE SHEET
                                         CIVIL PROCEEDINGS

Date 11/13/18        Judge John A. Ross              Case No. 4:14-cv-01858-JAR
HM Compounding Services LLC et al     v           Express Scripts, Inc.


Court Reporter Lisa Paczkowski             Deputy Clerk John Bernsen

Attorney(s) for Plaintiff(s) Andrew Brenner, Lawrence Ashe
Attorney(s) for Defendant(s) Christopher Smith, Michael Lyle, Sarah Hellmann

Parties present for Jury Trial. The parties announce that the case is settled. Order to follow.




   The Court orders that this proceeding is sealed and that any transcript prepared
from this proceeding be filed under seal.

It is hereby ordered that


   Exhibits returned to and retained by counsel

Proceedings: 3:07PM-3:20PM
